Appeal (1) from a judgment of a Court of Special Sessions held by a City Magistrate of the City of New York, Borough of Manhattan, rendered July 19, 1946, upon a plea of guilty to a charge of violation of section 315 of the Sanitary Code of the City of New York, and (2) from an order of said court entered July 29, 1946, which denied an application by defendant for permission to withdraw a plea of guilty and to enter a plea of not guilty to said charge.

Per Curiam.

The defendant having pleaded guilty with an explanation, the court should have inquired more fully into the facts which the defendant attempted to state. The record before us discloses that had such inquiry been made, facts in mitigation -would have been revealed warranting the imposition of a lesser penalty than that imposed. Under the circumstances, the judgment appealed from should be modified to the extent of reducing the fine to $25 and otherwise affirmed.
Martin, P. J., Glennon, Dore, Cohn and Van Yoorhis, JJ., concur.
Judgment unanimously modified by reducing the fine to $25 and as so modified affirmed.